PRATT, J.
The verdict was not contrary to the evidence. The letters of plaintiff, upon which defendant relies, are entirely consistent with plaintiff’s evidence. We think they might be said to corroborate it so far as to show it is not an- afterthought, but that he frankly stated his views when the dispute first arose in the same manner that he states them now. The exception to the exclusion of Plummer’s statement cannot be sustained. Entries in books of accounts are sometimes admitted, as are records kept bv public officers after the death of those by whom they were made. Bui no authority is cited to show that a written statement of the facts in a disputed cause can be proved after the death of the writer Simply because entered in .a book.
Judgment affirmed.- All concur.